DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driving force (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the first end of each of the shock-absorbing member is coupled to the tilting bar.  Claim 6 is dependent on claim 1, which recites that the plurality of shock-absorbing members each have a first end fixed to the base frame.  Is the Applicant reciting in claim 6 that the shock-absorbing members are fixed/coupled to both the tilting bar and base frame at the same time?   Clarification and correction is required.  The claims will be examined with the terms “coupled” and “fixed” being read broadly, as such that ALL components of the tilting structure are coupled and fixed to each other.  (The terms “coupled” and “fixed” are being read as interchangeable).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2011/0215544 (Rhodig) in view of USPN 8,070,172 (Smith).
Regarding claim 1, Rhodig discloses a tilting structure comprising: a base frame 402/404; a tilting bar (at 452) coupled to the base frame to be able to rotate in two side directions on a rotational center fixed to the base frame (See Figs 4, 9, 10); a plurality of first connections links 445 (Fig 15) each having a first end rotatably coupled to the steering knuckle and a second end rotatably coupled to the base frame (at 741 in Fig 15); a plurality of second connection links 618, 628, 638, 648 each having a first end rotatably coupled to the steering knuckle at a positon spaced over the coupling position of one of the plurality of first connection links and a second end rotatably coupled at a position spaced apart from the rotational center of the tilting bar; (See Figs 8, 12, 13, 15); and a plurality of shock absorbing members 416, 426, 436 and 444 each having a first end fixed to the base frame 404 (See Para [0079] and Figs 6, 8) and a second end connected to each of the one of the plurality of first connection links.  Rhodig does not show that the front wheels each have a rotary shaft fixed to a vertically extending 
Regarding claim 2, Rhodig discloses that the front wheels, the plurality of first and second connection links and the plurality of shock absorbing members are disposed at both of the base frame; and the tilting structure further comprises an extension link 438, 448 that has both ends extending in two side directions and rotatably coupled to the plurality of second connection links (See Fig 15), respectively, and is rotatably coupled to the tilting bar at a middle portion thereof. (See Fig 8).
Regarding claim 3, Rhodig discloses a plurality of guide links 1137, 1147 (Fig 12) having a first end rotatably coupled to the base frame 404 and a second end rotatably coupled at the joint between the extension link and each of the plurality of second connection links, and functionally guiding a joint between the extension link and each of the plurality of second connection links by rotating on the first end.
Regarding claim 4, Rhodig does not specifically state that a lower end of the tilting bar is rotatably coupled to the base frame.  However, the Abstract indicates that the tilting bar pivots with the base (See Abstract) and looking at Fig 3 as a schematic, the line PI-Theta represents the tilting bar, and compare Figs 8 with Figs 9 and 10, which all infer that a lower end of the tilting bar is pivotally or rotatably coupled to the base frame.

Regarding claim 12, Rhodig discloses that the shock-absorbing member is a shock absorber.
Regarding claim 13, Rhodig discloses a tilting structure comprising: a base frame 402/404; a tilting bar (at 452) coupled to the base frame to be able to rotate in two side directions on a rotational center fixed to the base frame (See Figs 4, 9, 10); a plurality of first connections links 445 (Fig 15) each having a first end rotatably coupled to the steering knuckle and a second end rotatably coupled to the base frame (at 741 in Fig 15); a plurality of second connection links 618, 628, 638, 648 each having a first end rotatably coupled to the steering knuckle at a positon spaced over the coupling position of one of the plurality of first connection links and a second end rotatably coupled at a position spaced apart from the rotational center of the tilting bar; (See Figs 8, 12, 13, 15); and a plurality of shock absorbing members 416, 426, 436 and 444 each having a first end fixed to the base frame 404 (See Para [0079] and Figs 6, 8) and a second end connected to each of the one of the plurality of first connection links.  Rhodig also discloses a driving force (engine (See Para [0074]) that drives the front or rear wheels using the engine by a battery and gasoline and starter motor.   Rhodig does not show that the front wheels each have a rotary shaft fixed to a vertically extending steering knuckle.  However, Smith shows that it is well-known to have a rotary shaft 58, 60 (Fig 7 in Smith) between the wheel and the knuckle.  It would have been obvious to one .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2011/0215544 (Rhodig) and USPN 8,070,172 (Smith) in view of US Pub 2019/0144035 (Doerksen).
Regarding claims 6, as best understood, the combination of Rhodig and Smith does not disclose the shock absorbing coupled to the tilting bar at a position vertically spaced apart from a joint between each of the second connection links and the tilting bar.  However, Doerksen shows a configuration in Figs 16 and 17 where the first end of the shock absorbing member/piston 1508 is coupled to the tilting bar 1502 lower than the joint of the second connection.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to better control the chassis movement relative to the links in a controlled manner (See Para [0122] in Doerksen).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2011/0215544 (Rhodig) and USPN 8,070,172 (Smith) in view of USPN 6,203,043 (Lehman).
Regarding claims 8-10, the combination of Rhodig and Smith does not discloses the configuration of the tilting bar extending upward and bending rearward.  However, Lehman disclose such a configuration (See Lehman at Fig 1).  Lehman further discloses that at least a portion of the tilting structure comprises a steering bar 110 extending in .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616